Exhibit 10.22
AMENDED AND RESTATED REFINING AGREEMENT
     This AMENDED AND RESTATED REFINING AGREEMENT (including any exhibits
hereto, this “Agreement”) is made effective as of the 1st day of October 2010
(the “Effective Date”), by and between the CHEMICALS CATALYST AND REFINING
DIVISION OF JOHNSON MATTHEY INC., a Pennsylvania corporation (“JM”), and
STILLWATER MINING COMPANY, a Delaware corporation (“SMC”).
WITNESSETH:
     WHEREAS, SMC and JM have previously executed that certain Refining
Agreement, dated as of October 1, 1998, and that certain Refining Agreement,
dated effective July 17, 2000 (the “Existing Agreement”), which has a term
expiring May 31, 2009; and
     WHEREAS, SMC and JM desire to amend and restate the Existing Agreement with
this Agreement, from 1 st October 2010 until 30 th September 2013.
     NOW THEREFORE, for and in consideration of the premises and of the several
and mutual agreements herein contained, value and sufficiency being hereby
acknowledged, the Parties agree as follows:

1.   DEFINITIONS       Throughout this Agreement, the following terms shall
mean:

  1.1   Agreed Content means the concentration of a metal found in the Filter
Cake as determined in accordance with Section 12 hereof and on which the return
of metals by JM to SMC and the payment of treatment, refining and assaying
charges by SMC to JM shall be based, subject to adjustment, if any, in the event
the Final Assay differs from such amount.

  1.2   Available Monthly Production means the actual amount of mined metal
produced from the Mines during any one calendar month.

  1.3   Business Day or Business Days means each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which banking institutions in the
United States are authorized or obligated by law or executive order to close.

  1.4   Date of Delivery means the date the Filter Cake is received by JM as
acknowledged in accordance with Section 6.3 hereof.

  1.5   Day or Days means a calendar day or days.

 



--------------------------------------------------------------------------------



 



  1.6   Facility means JM’s facilities capable of treating and refining Filter
Cake located at 2001 Nolte Drive, West Deptford, New Jersey.

  1.7   Filter Cake means materials produced by SMC from the Mines and Secondary
Material, in each case containing principally platinum, palladium and rhodium
and generally having the composition as described in section 5.1 hereof.

  1.8   Final Assay means the final determination of the concentration of metals
found in the Filter Cake as determined in accordance with Section 12 hereof and
on which a final accounting of the return of metals by JM to SMC and the payment
of treatment, refining and assaying charges by SMC to JM shall be based.

  1.9   Force Majeure Event has the meaning set forth in Section 14.1.

  1.10   g means gram, i.e., 0.001 kg.

  1.11   hereof, herein, hereto, hereunder refers to this Agreement as a whole
and not solely to a particular subdivision thereof in which the same appear.

  1.12   Heraeus means Heraeus Metals Processing, Inc., located in Santa Fe
Springs, California, formerly known as PGP Industries, Inc.

  1.13   kg means kilogram, i.e., 1,000 g, or 32.15074 troy ounces.

  1.14   Lot means a quantity of Filter Cake delivered to JM in one shipment of
approximately 150 to 300 pounds.

  1.15   Mines means SMC’s Stillwater Mine located in Nye, Montana, and the East
Boulder Mine, located 32 miles southeast of Big Timber, Montana.

  1.16   oz or ounce means troy ounce, i.e., 31.1035 grams.

  1.17   Party or Parties means JM and SMC, individually or collectively as the
context implies, and the successors and assigns of any Party which shall have
become a Party hereto in accordance with the terms hereof.

  1.18   Refining Charges means the charges per returnable ounce for JM to
treat, refine and assay the Filter Cake and the contained metals therein under
this Agreement.

  1.19   Return Date means the date on which JM shall make available to SMC
Returnable Metals to SMC in accordance with Section 10.3.

  1.20   Returnable Metals means the metals contained in the Filter Cake to be
refined and returned to SMC’s account by JM in the quantities, at the purity
levels and otherwise as required by Section 10 hereof.

2



--------------------------------------------------------------------------------



 



  1.21   Secondary Material means any material containing platinum group metals
(collectively, platinum, palladium and rhodium) and/or other precious metals
that SMC processes.

  1.22   Shipment Assay means the determination of the concentrations of metals
in the Filter Cake made by SMC prior to shipment of the Filter Cake to the
Facility.

  1.23   SMC Account means the account for Returnable Metals established with JM
in accordance with Section 10.4 hereof.     1.24   SMC Purchaser means any third
party purchaser of SMC’s production

  1.25   Toll Material means Secondary Material received from a third party
pursuant to a tolling arrangement or agreement that requires SMC to process the
material and to return the material after such processing.

  1.26   US$ means United States dollars, the lawful currency of the United
States of America.

2.   DELIVERY OF FILTER CAKE; REFINING; RETURN OF METALS; SECONDARY MATERIALS

  2.1   Delivery of Filter Cake

      SMC shall deliver to JM Filter Cake in the quantities and with the
composition set forth in and otherwise in accordance with, the terms and
conditions of this Agreement.

  2.2   Refining of Filter Cake; Return of Metals

      Pursuant to the terms and conditions of this Agreement, JM shall take
delivery of the Filter Cake provided by SMC under this Agreement, and shall
treat and refine the Filter Cake and either (i) credit Returnable Metals to the
SMC Account or to a pool account established by SMC elsewhere or (ii) physically
deliver the Returnable Metals on behalf of SMC pursuant to written instructions
from SMC and in accordance with Section 10.2 hereof.

  2.3   Warranties of SMC

      SMC declares and warrants to JM that the execution and delivery of this
Agreement by SMC does not conflict with the laws of the United States or with
any applicable laws and regulations, and that SMC has the absolute right and
authority to enter into and to perform this Agreement in accordance with the
terms and conditions hereof.

3



--------------------------------------------------------------------------------



 



  2.4   Warranties of JM

      JM declares and warrants to SMC that the execution and delivery of this
Agreement by JM does not conflict with the laws of the United States or with any
applicable laws and regulations, and that JM has the absolute right and
authority to enter into and to perform this Agreement in accordance with the
terms and conditions hereof.

3.   TERMS, TERMINATION AND EXTENSION

  3.1   Term

      This Agreement will remain in force and effective from 1 st October 2010
through 30 th September 2013, unless extended or terminated by written agreement
of the Parties or according to the provisions of this Agreement.

  3.2   Early Termination

      Either party may terminate this Agreement by notifying the other party in
writing at least thirty (30) Days in advance of the date of such termination,
without payment of any penalty or other amounts except payment of charges due in
accordance with Section 11 for processing already performed, under the following
circumstances:

  3.2.1   Force Majeure. A condition or conditions of force majeure continue for
the applicable periods set forth in Section 14.2 hereof; or

  3.2.2   Change in Law. An order, statute, rule, regulation, executive order,
injunction, stay, decree or restraining order shall have been enacted, entered,
promulgated or enforced by any governmental or regulatory authority or
instrumentality or court of competent jurisdiction that imposes a new tax or
charge on the transactions contemplated by this Agreement or otherwise
materially adversely affects the transactions contemplated by this Agreement,
the market conditions thereof or the economic benefits to SMC thereof; or

  3.2.3   Default by JM. JM commits a JM Event of Default as specified in
Section 13.2 hereof.

4



--------------------------------------------------------------------------------



 



4.   QUANTITIES

  4.1   Percentage of Available Monthly Production

      SMC shall ship to JM under this Agreement, and JM will treat, Filter Cake
in quantities that shall be an amount of Filter Cake which represents:

     (i) from the period of 1 st October 2010 through September 30 2013, Fifty
percent (50%) of (a) total Available Monthly Production of Filter Cake from the
Mines and (b) Filter Cake produced by SMC from its processing of Secondary
Material not supplied or leased by JM or Heraeus; and
     (ii) one hundred percent (100%) of the Filter Cake produced by SMC from its
processing of Secondary Material supplied or leased by JM to SMC.

5.   QUALITY

  5.1   Historical Average Quality of Filter Cake and Minimum Requirements

      The average composition of Filter Cake produced by SMC in 2008 is set
forth below. The parties acknowledge and agree that the composition of the
Filter Cake delivered to JM will vary based on the percentage of Secondary
Material contained in the Filter Cake.

2008 Average Composition of Filter Cake

                  Item   Component     Average %  
1.
  Pt           
2.
  Pd           
3.
  Rh           
4.
  Au           
5.
  Ag           
6.
  Co           
7.
  Cu           
8.
  Fe           
9.
  Ni           
10.
  S           
11.
  Pb           
12.
  As           
13.
  Si           
14.
  Se           
15.
  Te           

5



--------------------------------------------------------------------------------



 



  5.2   Standard Charges; Alternative Charges

      The Lots shipped by SMC to JM for refining hereunder shall be subject to
the treatment, refining, and assaying charges listed in Exhibit D under the
heading “Standard Charges for Treatment, Refining and Assaying” (the “Standard
Charges”); provided, however, that in the event the assay of the combined
palladium and platinum content of any Lot shipped by SMC to JM is less than
twenty-five percent (25%), both parties reserve the rights to discuss terms for
these lots of material

  5.3   Material Changes in Filter Cake Composition

      It is understood and agreed that the Filter Cake shall not contain any
hazardous or toxic materials, nor shall it contain any other impurities the
solubility of which will materially negatively impact the refining process, and
in either case JM shall have the absolute right to refuse to accept that
particular Filter Cake for refining or (at the sole option of JM) ask SMC to
agree to different financial terms for this Agreement as they relate to the
Filter Cake containing such materials or impurities. ANY AND ALL DIRECT COSTS
AND LIABILITIES ARISING OUT OF OR RELATED TO THE FAILURE OF SMC TO DELIVER
FILTER CAKE WITHOUT SUCH MATERIALS AND IMPURITIES AS REQUIRED IN THE PRECEDING
SENTENCE SHALL BE THE SOLE AND ABSOLUTE RESPONSIBILITY OF SMC.

6.   SHIPMENT AND DELIVERY; RECEIPT

  6.1   Shipment to JM

      Shipment shall be made at a regular rate during the term of this
Agreement. The Filter Cake will be shipped in Lots sealed in pails. No more than
four (4) Lots may be shipped by SMC to JM at a time without the prior verbal or
written consent of JM.

  6.2   Delivery to JM

      SMC shall pay all costs to deliver the Filter Cake to the Facility, at
which time possession of the Filter Cake shall transfer to JM.

  6.3   Receipt by JM

      JM shall promptly notify SMC in writing when it has received Filter Cake
at the Facility. Acknowledgment by JM of delivery, on carrier’s receipt, will
not constitute agreement as to description, weight or composition of the Filter
Cake received.

6



--------------------------------------------------------------------------------



 



7.   RISK OF LOSS

      All risk of loss or damage to the Filter Cake and contained metals from
all causes shall be assumed by the Party in possession of such Filter Cake
and/or Returnable Metals. Risk of loss of the Filter Cake and Returnable Metals
shall pass to JM upon receipt and acceptance of the Filter Cake by JM. Risk of
loss shall remain with JM as to any and all Returnable Metals which have been
credited to the SMC Account established in Section 10.4 hereof until such time
as such Returnable Metals have been transferred at the written direction of SMC.
Risk of loss shall pass to SMC (i) as to any and all Returnable Metals credited
to a pool account established by SMC elsewhere (other than the SMC Account),
once such account has been credited; and (ii) as to any and all Returnable
Metals physically delivered to a destination designated by SMC, once the
Returnable Metals leave the Facility.

8.   INSURANCE

      JM shall acquire and maintain adequate insurance to cover 100% of the
value of the Filter Cake and Returnable Metals while in JM’s possession and
while JM bears the risk of loss. JM shall furnish proof of such insurance
(i) annually on the anniversary date of this Agreement and (ii) within five
(5) Business Days of a request from SMC for proof of insurance.

9.   WEIGHING: SAMPLING: MOISTURE

  9.1   Procedures

      SMC shall provide JM with at least five (5) Business Days written or
verbal notice of the estimated date on which Lot or Lots of Filter Cake will be
delivered to the Facility. Except as provided in Section 9.4, weighing, sampling
and moisture determinations as to each Lot shall be conducted at the Facility by
JM within 48 hours of receipt by JM of the Filter Cake in accordance with the
procedures set forth in Exhibit Aattached hereto and by this reference
incorporated herein. JM shall provide to SMC and retain for itself samples
pursuant to the procedures set forth in Exhibit A. JM shall treat the Filter
Cake in compliance with the procedures set forth in Exhibit A.

  9.2   SMC Representative

      SMC shall be entitled to be represented at weighing, sampling and moisture
determinations, at its own cost, by a supervising company whose nomination shall
be subject to JM’s approval, which approval shall not be unreasonably withheld.
A list of representatives approved by JM as of the date hereof is attached
hereto as Exhibit B. SMC’s designated representative with respect to a
particular Lot or Lots shall not be selected to act as an umpire for the assays
from such Lot or Lots in accordance with Section 12.4 hereof. SMC shall nominate
any such representative by providing written notice to JM which indicates the
name of the representative and the particular Lot or Lots which it is
supervising on behalf of SMC. Except as provided in Section 9.4, weighing,
sampling and moisture

7



--------------------------------------------------------------------------------



 



      determinations as to each Lot for which SMC has nominated a representative
shall be conducted at the Facility by JM of the Filter Cake. If no
representative has been so nominated by SMC or such representative is not
present on the date and at the time for weighing, sampling and moisture
determination as provided in Section 9.1, then SMC shall not be represented for
that particular Lot or Lots.

  9.3   Separate Treatment of Lots

      Each Lot shall be considered complete and separate for all accounting
purposes under this Agreement.

  9.4   Alternative Procedures

      Weighing, sampling and moisture determinations as to each Lot shall be
conducted by JM in accordance with Section 9.1, except that SMC and JM may agree
in writing to certain alternative procedures to be followed for such weighing,
sampling and moisture determinations as to each Lot, which alternative
procedures shall be thereafter implemented for Lots delivered under this
Agreement.

10.   RETURNABLE METALS

  10.1   Percentage of Metal Returns; Purity

  10.1.1   Standard Form. JM shall return to SMC, in accordance with this
Agreement, the respective percentages of platinum, palladium and rhodium in the
Filter Cake in the form of sponge, and of gold and silver in the Filter Cake in
the form of grain, in each case conforming to the respective percentages of
minimum purity as set forth in Exhibit C.

  10.1.2   Ingot Form. SMC may direct JM to provide palladium and platinum in
the form of ingot by providing JM with seven (7) days prior notice. Ingot shall
be manufactured by JM at an additional fee of $         per ounce of palladium
or platinum and shipped F.O.B. Facility, for the credit of SMC’s account.

  10.1.3   Other Forms. SMC may, upon the written consent of JM, direct JM to
provide Returnable Metals in other forms, such as solution, with the same
respective minimum purity levels as set forth in Exhibit C, provided that in
each such case, JM and SMC shall have agreed on an additional fee for providing
the metal in such other form and the time for return of the metal.

  10.2   Return of Metals

      JM shall credit the Returnable Metals to the SMC Account or to a pool
account established by SMC elsewhere or physically deliver the Returnable Metals
on behalf of SMC to a destination designated by SMC in writing, within the time
periods set forth in Section 10.3. If SMC wants Returnable Metals credited to a

8



--------------------------------------------------------------------------------



 



      pool account other than the SMC Account or physically shipped on the
Return Date (or any subsequent date as designated by SMC), SMC must notify JM at
least three (3) Business Days in advance of the Return Date. Returnable Metals
requiring physical delivery shall be F.O.B. the Facility. The return of metals
shall be based on the Agreed Content, provided that in the event the Final Assay
differs from the Agreed Content, an adjustment will be made to the SMC Account
to credit the SMC Account in the event the Final Assay is greater than the
Agreed Content or to debit the SMC Account in the event the Final Assay is less
than the Agreed Content.

  10.3   Time for Return of the Metals — Return Date

  .   For all Lots with respect to which Standard Charges apply, palladium,
platinum, gold, silver and rhodium shall be made physically available for
shipment by JM for SMC or credited to the SMC Account or pool account
established elsewhere no later than the number of Days set forth below after the
later of (i) receipt by JM of the Filter Cake containing such metal in
accordance with Section 6.3 hereof or (ii) in the event the non-sampling party
has notified the sampling party of its nomination of a representative as
provided by Section 9.2, the date that is one Business Day following receipt by
JM of the Filter Cake.

                                      Pd

       Pt

         Au

         Ag

         Rh

      

  10.4   SMC Account

      In order to establish proper accounting for the Returnable Metals due to
SMC under this Agreement, JM has established a precious metal account in the
name of SMC (the “SMC Account”), which will reflect the accurate amounts of each
element of Returnable Metal so held by JM, subject to the further orders of SMC.
Returnable Metals within the SMC Account shall be held by JM in Pennsylvania. JM
shall store, safeguard and insure all precious metals accounted for in the SMC
Account, at no charge to SMC. SMC may require physical delivery of Returnable
Metals held in the SMC Account, or it may draw upon the SMC Account to transfer
to other third party accounts upon written direction to JM.

  10.5   Warranties of JM Regarding Purity

      JM warrants that Returnable Metals refined on behalf of SMC according to
the terms of this Agreement shall have the following minimum levels of purity:

         
Platinum
                    %  
Palladium
                            %  
Rhodium
                            %  
Gold
                            %  
Silver
                            %  

9



--------------------------------------------------------------------------------



 



      THE FOREGOING WARRANTY IS MADE SOLELY TO SMC AND IS IN LIEU OF ALL OTHER
WARRANTIES, EXPRESSED OR IMPLIED, ARISING BY LAW OR CUSTOM INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. JM’s liability for violation of the warranty of purity, if any, is
limited to the replacement by JM within three (3) Business Days after return to
JM of the nonconforming metal, with like metal fulfilling the minimum specified
purity levels above. Claims for rejected, nonconforming metal must be made
(i) within seven (7) Days of physical receipt by SMC of such nonconforming
metal, with respect to metal physically received by SMC or received for the SMC
Account or for the account of SMC elsewhere, or (ii) within seven (7) Days of
receipt by SMC of notice from any SMC Purchaser of such nonconforming metal,
with respect to metal delivered to any SMC Purchaser. Any claims not made within
this time shall be deemed waived.

11.   CHARGES

  11.1   Treatment, Refining and Assaying Charges

      SMC shall pay to JM the Standard charges determined in accordance with
section 5.2 and as set forth in Exhibit D, which shall be the total amount due
to JM for its treatment, refining and assaying of the Filter Cake and the
contained metals therein under this agreement Except as set forth in this
Section 11.1, in Section 10.1 and in Section 12.4.5, no other charges shall be
paid or payable by SMC to JM under this Agreement without the mutual written
agreement of the parties hereto.

  11.2   Calculation and Payment of Charges

      Treatment, refining and assaying charges shall be calculated based on the
ounces of each element of Returnable Metals determined by the Agreed Content to
be present in the Filter Cake (and shall apply pro rata to fractional amounts),
provided that in the event the Final Assay differs from the Agreed Content, SMC
will be billed based on the Agreed Content, and after a final accounting based
on the Final Assay has been completed, additional charges will be billed to SMC
in the event the Final Assay is greater than the Agreed Content or a credit to
be applied to future charges shall be made on SMC’s behalf in the event the
Final Assay is less than the Agreed Content. JM shall bill SMC on a monthly
basis for charges by sending an invoice on the last Business Day of the month to
SMC via overnight courier. SMC shall pay to JM the total invoiced amount no
later than fourteen (14) Days after receipt by SMC of the invoice from JM.

10



--------------------------------------------------------------------------------



 



12.   ASSAYS

  12.1   Assay Procedures

      The samples of Filter Cake, by Lot, shall be analyzed by each Party
independently to assay the content therein of Returnable Metals.

  12.2   Exchange of Assays

      The results of the assays of samples performed as described in
Section 12.1 shall be exchanged simultaneously by registered airmail or such
other agreed method between SMC and JM on a date to be agreed upon in advance,
but in no event later than a date sixty (60) Days after the Date of Delivery of
the respective Lot.

  12.3   Splitting Difference in Parties’ Assays

      In order for the parties to arrive at the Agreed Content of a Lot by assay
exchange, JM’s assay for every precious metal analyzed must fall within the
minimum relative percentage variations permitted in Exhibit E hereto (the
“Splitting Limits”) from SMC’s assay. Therefore, when the assays for each
precious metal are within the applicable “Splitting Limit” the Agreed Content
with respect to each such precious metal shall be the average (mean) of the
assays in question, and the Final Assay shall equal the Agreed Content for the
purpose of Section 10.2 and 11.2. If JM’s assay for a precious metal is not
within the “Splitting Limit” of SMC’s assay for that metal, the Final Assay for
that metal shall be determined by the Umpire Assay, as more particularly set
forth herein, unless otherwise agreed by both parties hereto.

  12.4   Umpire Assay

  12.4.1   Rotation Among Umpires. In the event that a party’s matching assay
for a precious metal is not within the Splitting Limits as specified in Section
12.3 above, an umpire assay shall be made by one of the following umpires,
acting in rotation, sampled Lot by sampled Lot:

      A.H. Knight International Ltd

      Eccleston Grange, Prescot Rd.

      GB-WA 10 3BA St. Helens — Merseyside

      Great Britain

      Inspectorate Griffith Ltd

    2 Perry Road, Witham

      Essex, CM8 3TU

      England, Great Britain

      Le Doux & Company

    359 Alfred Avenue

      Teaneck, NJ 07666

11



--------------------------------------------------------------------------------



 



  12.4.2   Agreed Content. In the event this Section 12.4 applies, then for
purposes of this Section 12.4 and of Sections 10.2 and 11.2, the Agreed Content
shall mean 100% of the lowest results of the assays performed by the Parties
pursuant to Section 12.1.

  12.4.3   Umpire Assay Between Parties’ Assays. Should the umpire assay fall
between the results of the two Parties or coincide with either, the arithmetical
mean of the umpire assay and the assay of the Party which is nearer to the
umpire assay shall be taken as the Final Assay. In the event that the umpire
assay is exactly between the assay of the two Parties, the umpire assay shall be
taken as the Final Assay.

  12.4.4   Umpire Assay Outside Exchanged Results. Should the umpire assay fall
outside the exchanged results, the assay of the Party which is nearer to the
umpire assay shall be taken as the Final Assay.

  12.4.5   Cost of Umpire Assay. The cost of the umpire assay shall be borne by
the Party whose result is further from the umpire’s. However, if the umpire
assay is the exact mean of the assays exchanged by the Parties, such cost shall
be borne equally by the Parties.

  12.4.6   Replacement of Existing Umpire. Either Party may recommend that an
existing umpire be replaced. Any such replacement shall be subject to unanimous
agreement of the Parties.

  12.5   Provisional Settlement of Assays

      In the event SMC or JM is unprepared to exchange assays in accordance with
Section 12.2 prior to the return time set forth in Section 10.3, the Agreed
Content of the Lot shall be assumed to be equal to ninety-nine percent (99%) of
the Shipment Assay. SMC will be billed in accordance with Section 11.2.

13.   DEFAULT

  13.1   SMC Event of Default

      If SMC shall fail to pay the charges as required by this Agreement (an
“SMC Event of Default”) and such SMC Event of Default is not cured within seven
(7) Business Days after receipt by SMC of notice thereof, JM shall have the
right to (i) retain or sell Returnable Metals for an amount equivalent to the
total amount of charges due plus interest for the applicable period, which shall
be at the one-month LIBOR rate ruling at the due date of the payment, as
published in the Wall Street Journal and (ii) suspend its further performance
under this Agreement during the continuance of the SMC Event of Default.
Returnable Metals retained or sold by JM under the terms of this Section 13.1
shall be valued or sold at the Market Price for the applicable metal on the date
of retention or sale.

12



--------------------------------------------------------------------------------



 



  13.2   JM Event of Default

      A “JM Event of Default” shall occur if (i) JM fails to satisfy the minimum
purity levels for Returnable Metals and such failure is not cured in accordance
with Section 10.5 (i.e. within three (3) Business Days after return of metals to
JM); (ii) JM fails to return metal timely in accordance with Section 10 and such
failure is not cured within three (3) Business Days after receipt of notice
thereof by JM; (iii) JM is generally not paying its debts as such debts become
due, or admits in writing its inability to pay its debts generally or makes a
general assignment for the benefit of creditors, there is the appointment of a
receiver for JM or any of its assets, the filing by JM of a voluntary petition
in bankruptcy or any form of reorganization, the filing of an involuntary
petition in bankruptcy against JM which is not dismissed with prejudice within
sixty (60) Days of such filing, or the making of an assignment for the benefit
of creditors of JM; or (iv) JM fails to satisfy any of its other material
obligations hereunder and such failure is not cured within three (3) Business
Days after receipt of notice thereof by JM. Upon a JM Event of Default, SMC
shall have the right to: (A) suspend its further performance under this
Agreement during the continuance of a JM Event of Default; (B) terminate this
Agreement as provided in Section 3.2.3, and all future obligations of SMC shall
cease and SMC shall retain sole ownership of all Filter Cake and Returnable
Metals from Filter Cake received by JM as of such date; and/or (C) pursue any
other remedies available to SMC under this Agreement and under applicable laws
and legal and equitable remedies.

14.   FORCE MAJEURE

  14.1   Extension of Time

      If, at any time, either Party is delayed in or prevented from exercising
its rights or performing its obligations under this Agreement (other than
payment of money), which delays or preventions are caused by any cause beyond
the reasonable control of such Party including, without limiting the generality
of the foregoing, acts of God, accidents, strikes, insurrections, lockouts or
other labor or industrial disturbances, actions of any competent governmental
authority or court orders, future orders of any regulatory body having
jurisdiction, acts of terrorists, acts of the public enemy, wars (declared or
undeclared), riots, sabotage, blockades, embargoes, shortages of or inability to
secure fuel, power, contractors, labor, raw materials, railroad or transport
facilities, failure of and damage to or destruction of machinery, plant and
equipment, earthquakes, tornadoes, snowslides, landslides, lightning, weather
conditions materially preventing or impairing work, fires, storms, floods,
washouts and explosions, and any other causes beyond the reasonable control of
the Party in question, whether of the kind enumerated herein or otherwise (each,
a “Force Majeure Event”), such Party shall not be liable for any such failure or
delay by it to perform its obligations hereunder and the period of all such
delays or preventions resulting from such causes or any of them shall be
excluded in computing and shall extend the term in Section 3.1 of this

13



--------------------------------------------------------------------------------



 



      Agreement for a period of time equal to the lesser of the total duration
of all such instances or six (6) months.

  14.2   Notice Required; Option to Terminate

      Neither Party’s performance shall be excused or extended under this
Section 14, unless the Party claiming the Force Majeure Event shall give the
other Party prompt notice of the occurrence of such event and the expected
duration thereof. The non-claiming Party shall be entitled to terminate this
Agreement without further liability upon notice to the other Party in the event
that a Force Majeure Event shall continue for more than three (3) consecutive
months. If the Force Majeure Event continues for a period in excess of twelve
(12) consecutive months, then either Party may terminate this Agreement, without
further liability, by written notice to the other Party; provided, however, that
if JM is incurring increased costs as a result of Section 14.3 below, JM shall
have the right to terminate this Agreement, without further liability, after
nine (9) months.

  14.3   Allocation of Resources

      In the event of a claim of a Force Majeure Event by JM, JM shall have an
obligation to allocate its available applicable refining services or other
resources among all of its customers, including SMC, on a pro rata basis in
accordance with its obligations thereto. If JM is required to allocate its
resources as provided above, and SMC disputes that it is receiving pro-rata
treatment, JM will provide documentation in support of its allocation to an
independent third party, chosen by mutual agreement of the Parties, for
verification. If a Force Majeure Event affects the Facility, JM will make
reasonable efforts to arrange for the treatment and refining of Filter Cake at
facilities in the United Kingdom belonging to the Johnson Matthey Group
companies, upon such terms as agreed between the Parties and JM will bear the
excess costs of such treatment and refining, if any, over the costs to SMC of
treatment and refining by JM hereunder in the absence of such Force Majeure
Event. If JM is unable to arrange for such treatment and refining at facilities
in the United Kingdom belonging to the Johnson Matthey Group companies, JM will
arrange for the treatment and refining of Filter Cake at a third party facility
or facilities, and JM will bear the excess costs of such treatment and refining,
if any, over the costs to SMC of treatment and refining by JM hereunder in the
absence of such Force Majeure Event. In the event of a claim of a Force Majeure
Event by SMC, SMC shall have an obligation to allocate any available Filter Cake
(except Filter Cake from Secondary Materials), among all of its refiners,
including JM, on a pro rata basis in accordance with its obligations thereto.

  14.4   Effects on Parties

      Upon receipt of notice from JM of an occurrence of a Force Majeure Event
in accordance with Section 14.2, SMC shall be immediately entitled to ship
Filter Cake to an alternative treatment facility and divert any shipment already
in route,

14



--------------------------------------------------------------------------------



 



      and JM will bear the excess costs of such treatment and refining, if any,
over the costs to SMC of treatment and refining by JM hereunder in the absence
of such Force Majeure Event. JM shall cooperate with SMC as necessary or
appropriate to facilitate such diversion and alternative facility treatment and
the orderly transition back to JM upon cessation of the Force Majeure Event. If
SMC has Toll Material from JM that SMC has begun processing, SMC shall be
entitled to ship the resulting Filter Cake to an alternative treatment facility
for refining, with the cost of such refining to be borne by JM. If SMC has Toll
Material from JM that SMC has not begun processing, SMC shall notify JM, and JM
shall have the option of (i) having the Toll Material returned to JM at its own
cost or (ii) having SMC ship the resulting Filter Cake to an alternative
treatment facility for refining, with the cost of such refining to be borne by
JM.

  14.5   Reasonable Best Efforts Required

      The Party claiming a Force Majeure Event shall use all reasonable best
efforts to eliminate such event insofar as possible with a minimum of delay;
provided, however, neither Party shall be required against its will to adjust or
settle any labor dispute or strike or to question the validity of any third
party claim or to refrain from pursuing its legal or equitable remedies against
any third party.

15.   CONFIDENTIALITY

    Each Party shall consider all information, documents and other materials
provided hereunder (collectively, “Confidential Information”) as confidential
and proprietary information of the disclosing Party, and the receiving Party
agrees to maintain in confidence all such Confidential Information and not to
divulge such Confidential Information in whole or in part to any third party and
not to make use of such Confidential Information other than in relation to
meeting its obligations under this Agreement. This obligation shall not apply
to: (i) Confidential Information which at the time of disclosure is in the
public domain; or (ii) Confidential Information which, after disclosure, becomes
part of the public domain by publication or otherwise, other than by an
unauthorized act or omission of the receiving Party; or (iii) Confidential
Information which the receiving Party is required by law or at the request of
any governmental organization to make public (such disclosure to be done in a
manner which maintains confidentiality to the fullest extent permitted by law or
regulation and, without limitiation of the foregoing, SMC shall make a
commercially reasonable effort to seek confidential treatment for the following
provisions of this Agreement: (i) Time for Return of metals; (ii) Percentage of
Metal Returns; (iii) Purity (including Exhibit C); (iv) Charges (including
exhibit D) and (v) Exhibit A); or (iv) Confidential Information which a
receiving Party can show by written records was within its possession prior to
the time of the disclosure and was not under any obligation of confidentiality;
or (v) Confidential Information which the receiving Party rightly receives from
a third party lawfully possessing and lawfully entitled to disclose such
Confidential Information.

15



--------------------------------------------------------------------------------



 



16.   APPLICABLE LAW

      The parties to this Agreement are domiciled in two different states. In
order to create greater certainty with respect to their legal rights and
obligations under this Agreement, the parties desire to adopt as the substantive
law of this Agreement the law of a state which has highly developed commercial
law and precedent and which is not the domicile of either Party. The parties
hereby agree that this Agreement shall be construed in accordance with the laws
of the State of New York as though this Agreement were performed in full in the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York.

17.   LIMITATION OF LIABILITY

      NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY LOSS OF
BUSINESS OPPORTUNITY, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE, REMOTE OR
INDIRECT DAMAGES.

18.   MODIFICATIONS

      This Agreement may not be changed, waived, discharged, or terminated
orally except by an instrument in writing specifically purporting to do so and
signed by the Parties hereto.

19.   SUCCESSORS AND ASSIGNS

      This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties.

20.   ASSIGNMENT

      This Agreement may not be assigned by any Party without the prior written
consent of the other Party, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, the consent of the nonassigning Party shall not
be required with respect to (a) any assignment by a Party to provide security in
connection with any financing, expressly including, by way of example and not
limitation, assignments of royalty, overriding royalties or net profits
interests or production payments, or (b) any merger, consolidation or other
reorganization or transfer by operation of law or any purchase or sale of
substantially all of the assets of one of the Parties. This Agreement is entered
into solely for the benefit of the Parties and not for the benefit of any other
person or entities. No other persons or entities may enforce it for their
benefit nor shall they have any claim or remedy for its breach.

16



--------------------------------------------------------------------------------



 



21.   NOTICES

      Except as otherwise required in this Agreement, all notices shall be given
by facsimile or email and shall be deemed received upon receipt of electronic
confirmation of the same.

      Notices to JM shall be directed as follows:

      Johnson Matthey

    2001 Nolte Drive

      West Deptford, New Jersey 08066

      Attn: Refining Product Manager

      Telephone: (609) 384-7100

      Facsimile: (609) 384-7270

      Email:

      With a copy to:

      Johnson Matthey Inc.

    435 Devon Park Drive, Suite 600

      Wayne, Pennsylvania 19087

      Attn: Robert M. Talley, President- Corporate & General Counsel

      Telephone: (610) 971-3131

      Facsimile: (610) 971-3022

      Email:

      Notices to SMC shall be directed as follows:

      Stillwater Mining Company

      536 East Pike Avenue

      Columbus, Montana 59019

      Attn: Dave Shuck — Refinery Manager

      Telephone No.: 406-322-8802

      Facsimile No.: 406-322-5468

      Email: dshuck@stillwatermining.com

      With a copy to:

      Stillwater Mining Company       1321 Discovery Drive         Billings,
Montana 59102         Attn: James Binando — SMC Marketing         Telephone No.:
406-373-8711         Facsimile No.: 406-373-8703         Email:
jbinando@stillwatermining.com

17



--------------------------------------------------------------------------------



 



22.   ENTIRE AGREEMENT

      This Agreement represents the complete agreement between the Parties
hereto and supersedes all prior or contemporaneous oral or written agreements of
the Parties to the extent they relate in any way to the subject matter hereof.

23.   COUNTERPARTS

      This Agreement may be executed by the Parties hereto in two or more
counterparts, each of which when so executed and delivered shall be an original,
and it shall not be necessary in making proof of this Agreement, as to any Party
hereof, to produce or account for more than one such counterpart executed by
such Party.

24.   WAIVER

      The waiver of any breach of this Agreement by either Party hereto shall in
no way constitute a waiver of any future breach, whether similar or dissimilar
in nature.

25.   HEADINGS

      The headings to all sections, subsections and exhibits shall not form a
part of this Agreement or of its exhibits, but shall be regarded as having been
used for the convenience of reference only.

26.   OTHER MINES

      In the event that any mines other than the Mines become owned or operated
by or on behalf of SMC during the effectiveness of this Agreement, JM shall have
the Option to quote for the precious metal output.

[Signature page follows.]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their duly authorized officers to be effective as of the Effective
Date.

              JOHNSON MATTHEY INC.,
CATALYSTS, CHEMICALS AND REFINING DIVISION     STILLWATER MINING COMPANY    
By:  /s/ Geoffrey P. Otterman   By:  /s/ John R. Stark   Name:  . Geoffrey P.
Otterman     Name:  John R. Stark   Title: Division Director- Catalysts,
Chemicals and Refining     Title: Vice President

19



--------------------------------------------------------------------------------



 



EXHIBIT A
Sampling Procedures for SMC Filter Cake
                                                                   
                                 
                                                  
                                                  

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
List of Approved Representatives/Umpires
A.H. Knight International Ltd
Eccleston Grange, Prescot Rd.
GB-WA 10 3BA St. Helens — Merseyside
Great Britain
Inspectorate Griffith Ltd
2 Perry Road, Witham
Essex, CM8 3 TU
England, Great Britain
Le Doux & Company
359 Alfred Avenue
Teaneck, NJ 07666

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Percentage Return and Purity of Contained Metals
TABLE I
(effective 1 st October 2010 through September 30 2013

                  Metal   Percentage Return     Minimum Purity  
Silver (Ag)
                            %                               %  
Gold (Au)
                            %                               %  
Platinum (Pt)
                            %                               %  
Palladium (Pd)
                            %                               %  
Rhodium (Rh)
                            %                               %  

In addition, JM and SMC to agree to a rigorous program to agree on assays with
the goal of significantly reducing the use of umpires.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Refining Charges
Standard Refining Charges:
Effective October 1 2010 through September 30 2013

              Charges per   Metal   returnable ounce  
Platinum
  US$           
Palladium
  US$           
Gold
  US$           
Rhodium
  US$           
Silver
  US$           

For all Lots, add US $          for each Lot.
EXHIBIT E
Splitting Limits
Should the difference between the results of the assays of both Parties be not
more than:

         
For Pt:
              % relative;
For Pd:
              % relative;
For Au:
              % relative;
For Ag:
              % relative;
For Rh:
              % relative:

E-1